AL)JN

\OOO\!O\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

FH.ED ____RECElVED

_____ENTERED _____SERVED ON
couNsEUPARnESOFRECORD

 

l\!OV l a ZUlB

 

 

 

CLERK US DISTRICT COURT

msiR\cT 0F NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2109-CR-l32-JAD-(GWF)
Plaintiff, §
v. § Final Order of Forfeiture
JAMES KINNEY, g
Defendant. §

 

This Court found that James Kinney shall pay the in personam criminal forfeiture money
judgment of $2,813,3 10 pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2); Title 18, United States
Code, Section 981(a)(1)(C) with Title 28, United States Code, Section 2461(0); and Title 21,
United States Code, Section 853(p). Second Superseding Indictment, ECF No. 63; Change of
Plea, ECF No. 638; Plea Agreement, ECF No. 639; Preliminary Order of Forfeiture, ECF No.
645.

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $2,813,310 complies
with Honeycutt v. United States, __U.S._, 137 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
United States recover from James Kinney the in personam criminal forfeiture money judgment

of $2,813,310 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Title 18, United States Code,

 

-l>L)JN

\OQO\]O'\U\

Section 981(a)(l)(C) With Title 28, United States Code, Section 246l(c); and Title 21 , United
States Code, Section 853(p).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies
of this Order to all counsel of record and three certified copies to the United States Attorney’s

Offlce, Attention Asset Forfeiture Unit. w

DATEDchisL§H<Q§of l\_)§ M€% 6,2018.

    

s ATEs DWICT JUDGE

 

 

UNIT]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

